NEWSRELEASE Contact: PSS World Medical Investor Relations 904-332-3287 PSS WORLD MEDICAL REPORTS RESULTS FOR FISCAL YEAR 2 Company Revises FY12 EPS Goal to $1.43 - $1.44 Third Quarter Highlights: · Consolidated net sales growth of 3.5%, with same day sales growth of 1.8% o Physician Business net sales growth of 6.1%, with same day sales growth of 4.4% o Extended Care Business net sales decline of 2.8%, with same day sales decline of 4.4% · Consolidated earnings per diluted share growth of 9.1% to $0.38 · Consolidated cash flow from operations of $8.5 million · Consolidated return on committed capital of 35.3% Jacksonville, Florida (January 26, 2012) – PSS World Medical, Inc. (NasdaqGS: PSSI) announced today its results for the fiscal year 2012 third quarter ended December 30, 2011. President and Chief Executive Officer, Gary A. Corless, commented, “We continue to see lower utilization of the nation’s healthcare system in this prolonged economic slowdown, as evidenced by fewer visits to primary care physicians. This year’s flu season, to date, has also been lighter than expected, based on historical patterns. These factors, along with others, resulted in lower third quarter revenue growth than we expected.Combined with anticipated fourth quarter costs and expenses related to recent acquisitions, we are lowering our fiscal year 2012 EPS goal to $1.43 - $1.44. “We are committed to our stated purpose of strengthening the clinical success and financial health of caregivers by solving their biggest problems, and we are encouraged by the growing traction we see in all of the business strategies we have pursued to deliver on that commitment.” -MORE- PSSI Reports Results For Fiscal 2012 Third Quarter Page 2 January 26, 2012 Net sales for the three months ended December 30, 2011, were $527.7 million, an increase of 3.5%, compared with net sales of $510.1 million for the three months ended December 31, 2010.Net sales for the three months ended December 30, 2011, for the Physician Business increased by 6.1% and decreased by 2.8% for the Extended Care Business.Income from operations for the three months ended December 30, 2011, was $34.7 million, consistent with income from operations for the three months ended December 31, 2010, of $34.7 million.Net income for the three months ended December 30, 2011, was $20.1 million, or $0.38 per diluted share, compared with net income for the three months ended
